            Case 1:19-cv-11360-KPF Document 1 Filed 12/12/19 Page 1 of 9




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
___________________________________x
ALEXANDER GOMEZ,
                       Plaintiff,                     Case No.______________

-v-
                                                      COMPLAINT
DORADO TACOS II, LLC and
28 EAST 12TH STREET REALTY COMPANY LLC,

                  Defendants.
_____________________________________x

       Plaintiff, Alexander Gomez, by his undersigned counsel, hereby files this Complaint and

sues, Dorado Tacos II, LLC and 28 East 12th Street Realty Company LLC, for injunctive relief

pursuant to the Americans with Disabilities Act, 42 U.S.C. § 12181, et seq., (hereinafter the

“A.D.A”) and the ADA’s Accessibility Guidelines, 28 C.F.R. Part 36 (hereinafter the

“ADAAG”).

                                         JURISDICTION

       1.      This Court has original jurisdiction over the action pursuant to 28 U.S.C., §§1331

 and 1343 for Plaintiff’s claims arising under 42 U.S.C. § 12181. et seq., based upon

 Defendant’s violations of Title III of the ADA (see also, 28 U.S.C. §§ 2201 and 2202).

       2.      Plaintiff, Alexander Gomez, currently resides in the Bronx, New York, and is sui

juris. He is a qualified individual with disabilities under the ADA law. Alex has a spinal cord T-

12 injury and is bound to ambulate in a wheelchair. He has visited the property, which forms the

basis of this lawsuit and plan to return to the property to avail himself of the goods and services

offered to the public at the property, and to determine whether the property has been made ADA

compliant. His access to the facility and/or full and equal enjoyment of the goods, services,

facilities, privileges, advantages, and/or accommodations offered therein was denied and/or

                                                                                                      1
            Case 1:19-cv-11360-KPF Document 1 Filed 12/12/19 Page 2 of 9




limited because of these disabilities, and will be denied and/or limited in the future unless and

until Defendant is compelled to remove the physical barriers to access and ADA violations

which exist at the facility, including but not limited, to those set forth in the Complaint.

       3.      Defendant, 28 East 12th Street Realty Company LLC, is a limited liability

 company and transacts business in the State of New York and within this judicial district.

 Defendant is the owner of the real property, which is the subject of this action located on or

 about at 28 E 12th St, New York, NY 10003 (hereinafter the “Facility”).

       4.      Defendant, Dorado Tacos II, LLC., is a limited liability company and transacts

 business in the State of New York and within this judicial district. Defendant is the lessee and

 operator of the premises known as Dorado, located at 28 E 12th St, New York, NY 10003

 (hereinafter the “Facility”).

       5.      The Defendants’ Facility is a public accommodation and service establishment,

 and although required by law to do so, it is not in compliance with the ADA and ADAAG.

       6.      In this instance, Plaintiff visited the Facility and encountered barriers to access at

 the Facility, engaged barriers, suffered legal harm and injury, and will continue to suffer legal

 harm and injury as a result of the illegal barriers to access as set forth herein.

       7.      Plaintiff has suffered and continues to suffer direct and indirect injury as a result

 of the ADA violations that exist at the Facility.

       8.      All events giving rise to this lawsuit occurred in the State of New York. Venue is

 proper in this Court as the premises are located in the Southern District.

                           FACTUAL ALLEGATIONS AND CLAIM

       9.      Plaintiff has attempted to access the facility, but could not do so without severe

 hardship, because of his disabilities, and the physical barriers to access and ADA violations that



                                                                                                        2
           Case 1:19-cv-11360-KPF Document 1 Filed 12/12/19 Page 3 of 9




exist at the Facility, which restrict and/or limit his access to the goods and services offered at

the Facility. The ADA violations are more specifically set forth in this Complaint.

      10.     Plaintiff intends to visit the Facility again in the near future in order to utilize all

of the goods and services offered therein but will be unable to do so because of the physical

barriers to access, dangerous conditions and ADA violations that exist at the facility that restrict

and/or limit his access to the facility, including those barriers conditions and ADA violations

more specifically set forth in this Complaint.

      11.     Defendants have discriminated against Plaintiff and others with disabilities by

denying access to, and full and equal enjoyment of the goods and services of the facility, as

prohibited by 42 U.S.C., § 12182, et.seq., and by failing to remove architectural barriers as

required by 42 U.S.C., § 12182(b)(2)(A)(iv), and will continue to discriminate against Plaintiff

and others with disabilities unless and until Defendants are compelled to remove all physical

barriers that exist at the facility, including those specifically set forth herein, and make the

facility accessible to and usable by persons with disabilities, including Plaintiff.

      12.     Defendants have discriminated against Plaintiff by failing to comply with the

above requirements. A specific, although not exclusive, list of unlawful physical barriers,

dangerous conditions and ADA violations, which preclude and/or limit Plaintiff’s ability to

access the Facility and full and equal enjoyment of the goods, services offered at the Facility

include:

 I.   INACCESSIBLE ENTRANCE. ACCESSIBLE ROUTE TO ESTABLISHMENT NOT
      PROVIDED AS REQUIRED. ACCESSIBLE MEANS OF EGRESS NOT PROVIDED
      AS REQUIRED. EXISTING STEP AT ENTRANCE ACTS AS A BARRIER TO
      ACCESSIBILITY. REQUIRED RAMP NOT PROVIDED FOR STEP AT ENTRANCE.
      a. ADAAG 206 Accessible Routes ADAAG 206.1 General. Accessible routes shall be
         provided in accordance with 206 and shall comply with Chapter 4. ADAAG 206.2
         Where Required. Accessible routes shall be provided where required by 206.2.


                                                                                                         3
         Case 1:19-cv-11360-KPF Document 1 Filed 12/12/19 Page 4 of 9




          ADAAG 206.2.1 Site Arrival Points. At least one accessible route shall be provided
          within the site from accessible parking spaces and accessible passenger loading
          zones; public streets and sidewalks; and public transportation stops to the accessible
          building or facility entrance they serve. ADAAG 206.4 Entrances. Entrances shall be
          provided in accordance with 206.4. Entrance doors, doorways, and gates shall
          comply with 404 and shall be on an accessible route complying with 402. ADAAG
          206.4.1 Public Entrances. In addition to entrances required by 206.4.2 through
          206.4.9, at least 60 percent of all public entrances shall comply with 404. ADAAG
          207 Accessible Means of Egress ADAAG 207.1 General. Means of egress shall
          comply with section 1003.2.13 of the International Building Code (2000 edition and
          2001 Supplement) or section 1007 of the International Building Code (2003 edition)
          (incorporated by reference, “Referenced Standards” in Chapter 1). ADAAG 403
          Walking Surfaces ADAAG 403.4 Changes in Level. Changes in level shall comply
          with 303 ADAAG 303.4 Ramps. Changes in level greater than ½ inch high shall be
          ramped, and shall comply with 405 or 406.
 II.   REQUIRED MINIMUM MANEUVERING CLEARANCE NOT PROVIDED AT
       ENTRANCE DOOR. NON-COMPLIANT CHANGE IN FLOOR LEVEL WITHIN
       REQUIRED MANEUVERING CLEARANCE AT ENTRANCE DOOR.
       a. ADAAG 404.2.4 Maneuvering Clearances. Minimum maneuvering clearances at
          doors and gates shall comply with 404.2.4. Maneuvering clearances shall extend the
          full width of the doorway and the required latch side or hinge side clearance.
          ADAAG 404.2.4.4 Floor or Ground Surface. Floor or ground surface within required
          maneuvering clearances shall comply with 302. Changes in level are not permitted.
III.   REQUIRED MINIMUM CLEAR FLOOR SPACE ALLOWING A FORWARD
       APPROACH NOT PROVIDED AT DINING TABLES. A MINIMUM PERCENTAGE
       OF EXISTING DINING TABLES REQUIRED TO BE ACCESSIBLE NOT
       PROVIDED.
       a. ADAAG 226 Dining Surfaces and Work Surfaces ADAAG 226.1 General. Where
          dining surfaces are provided for the consumption of food or drink, at least 5 percent
          of the seating spaces and standing spaces at the dining surfaces shall comply with
          902. ADAAG 902.2 Clear Floor or Ground Space. A clear floor space complying
          with 305 positioned for a forward approach shall be provided. Knee and toe
          clearance complying with 306 shall be provided. ADAAG 305.3 Size. The clear floor
          or ground space shall be 30 inches (760 mm) minimum by 48 inches (1220 mm)
          minimum.
IV.    INACCESSIBLE DINING COUNTER. NON-COMPLIANT HEIGHT OF DINING
       COUNTER EXCEEDS MAXIMUM HEIGHT ALLOWANCE. PORTION OF DINING
       COUNTER REQUIRED TO BE ACCESSIBLE NOT PROVIDED.
       a. ADAAG 226 Dining Surfaces and Work Surfaces ADAAG 226.1 General. Where
          dining surfaces are provided for the consumption of food or drink, at least 5 percent


                                                                                              4
        Case 1:19-cv-11360-KPF Document 1 Filed 12/12/19 Page 5 of 9




        of the seating spaces and standing spaces at the dining surfaces shall comply with
        902. ADAAG 902 Dining Surfaces and Work Surfaces ADAAG 902.1 General.
        Dining surfaces and work surfaces shall comply with 902.2 and 902.3. Advisory
        902.1 General. Dining surfaces include, but are not limited to, bars, tables, lunch
        counters, and booths. ADAAG 902.2 Clear Floor or Ground Space. A clear floor
        space complying with 305 positioned for a forward approach shall be provided. Knee
        and toe clearance complying with 306 shall be provided. ADAAG 902.3 Height. The
        tops of dining surfaces and work surfaces shall be 28 inches (710 mm) minimum and
        34 inches (865 mm) maximum above the finish floor or ground.
V.   COMPLIANT SIGNAGE IDENTIFYING THE RESTROOM NOT PROVIDED AS
     REQUIRED.
     a. ADAAG 216 Signs ADAAG 216.1 General. Signs shall be provided in accordance
        with 216 and shall comply with 703. ADAAG 216.2 Designations. Interior and
        exterior signs identifying permanent rooms and spaces shall comply with 703.1,
        703.2, and 703.5. Where pictograms are provided as designations of permanent
        interior rooms and spaces, the pictograms shall comply with 703.6 and shall have text
        descriptors complying with 703.2 and 703.5. Advisory 216.2 Designations. Section
        216.2 applies to signs that provide designations, labels, or names for interior rooms or
        spaces where the sign is not likely to change over time. Examples include interior
        signs labeling restrooms, room and floor numbers or letters, and room names. Tactile
        text descriptors are required for pictograms that are provided to label or identify a
        permanent room or space. Pictograms that provide information about a room or space,
        such as “no smoking,” occupant logos, and the International Symbol of Accessibility,
        are not required to have text descriptors. ADAAG 703.1 General. Signs shall comply
        with 703. Where both visual and tactile characters are required, either one sign with
        both visual and tactile characters, or two separate signs, one with visual, and one with
        tactile characters, shall be provided. ADAAG 703.4.1 Height Above Finish Floor or
        Ground. Tactile characters on signs shall be located 48 inches (1220 mm) minimum
        above the finish floor or ground surface, measured from the baseline of the lowest
        tactile character and 60 inches (1525 mm) maximum above the finish floor or ground
        surface, measured from the baseline of the highest tactile character. ADAAG 703.4.2
        Location. Where a tactile sign is provided at a door, the sign shall be located
        alongside the door at the latch side. Where a tactile sign is provided at double doors
        with one active leaf, the sign shall be located on the inactive leaf. Where a tactile
        sign is provided at double doors with two active leafs, the sign shall be located to the
        right of the right hand door. Where there is no wall space at the latch side of a single
        door or at the right side of double doors, signs shall be located on the nearest adjacent
        wall. Signs containing tactile characters shall be located so that a clear floor space of
        18 inches (455 mm) minimum by 18 inches (455 mm) minimum, centered on the



                                                                                               5
          Case 1:19-cv-11360-KPF Document 1 Filed 12/12/19 Page 6 of 9




           tactile characters, is provided beyond the arc of any door swing between the closed
           position and 45 degree open position.
 VI.    INACCESSIBLE WATER CLOSET IN RESTROOM. REQUIRED MINIMUM
        CLEARANCE NOT PROVIDED AT WATER CLOSET IN RESTROOM.
        a. ADAAG 604 Water Closets and Toilet Compartments ADAAG 604.3 Clearance.
           Clearances around water closets and in toilet compartments shall comply with 604.3.
           ADAAG 604.3.1 Size. Clearance around a water closet shall be 60 inches (1525 mm)
           minimum measured perpendicular from the side wall and 56 inches (1420 mm)
           minimum measured perpendicular from the rear wall.
VII.    NON-COMPLIANT EXISTING GRAB BAR AT REAR WALL OF WATER CLOSET
        IN RESTROOM DOES NOT MEET MINIMUM SIZE REQUIREMENT.
        a. ADAAG 604.5.2 Rear Wall. The rear wall grab bar shall be 36 inches (915 mm) long
           minimum and extend from the centerline of the water closet 12 inches (305 mm)
           minimum on one side and 24 inches (610 mm) minimum on the other side.
VIII.   NON-COMPLIANT EXISTING GRAB BAR AT SIDE WALL OF WATER CLOSET
        IN RESTROOM DOES NOT MEET MINIMUM SIZE REQUIREMENT.
        a. ADAAG 604.5.1 Side Wall. The side wall grab bar shall be 42 inches (1065 mm)
           long minimum, located 12 inches (305 mm) maximum from the rear wall and
           extending 54 inches (1370 mm) minimum from the rear wall.
 IX.    INACCESSIBLE LAVATORY IN RESTROOM. NON-COMPLIANT HEIGHT OF
        LAVATORY IN RESTROOM EXCEEDS MAXIMUM HEIGHT ALLOWANCE.
        a. ADAAG 606.3 Height. Lavatories and sinks shall be installed with the front of the
           higher of the rim or counter surface 34 inches (865 mm) maximum above the finish
           floor or ground.
  X.    INSULATION OF PIPES AND WATER LINES UNDER THE LAVATORY IN
        RESTROOM NOT PROVIDED AS REQUIRED.
        a. ADAAG 606.5 Exposed Pipes and Surfaces. Water supply and drain pipes under
           lavatories and sinks shall be insulated or otherwise configured to protect against
           contact. There shall be no sharp or abrasive surfaces under lavatories and sinks.
 XI.    INACCESSIBLE SOAP DISPENSER IN RESTROOM. NON COMPLIANT
        MOUNTED HEIGHT OF SOAP DISPENSER IN RESTROOM EXCEEDS
        MAXIMUM HEIGHT ALLOWANCE.
        a. ADAAG Advisory 606.1 General. If soap and towel dispensers are provided, they
           must be located within the reach ranges specified in 308. ADAAG 308.2 Forward
           Reach. ADAAG 308.2.1 Unobstructed. Where a forward reach is unobstructed, the
           high forward reach shall be 48 inches maximum and the low forward reach shall be
           15 inches minimum above the finish floor or ground. ADAAG 308.2.2 Obstructed
           High Reach. Where a high forward reach is over an obstruction, the clear floor space
           shall extend beneath the element for a distance not less than the required reach depth
           over the obstruction. The high forward reach shall be 48 inches maximum where the


                                                                                               6
          Case 1:19-cv-11360-KPF Document 1 Filed 12/12/19 Page 7 of 9




           reach depth is 20 inches maximum. Where the reach depth exceeds 20 inches, the
           high forward reach shall be 44 inches maximum and the reach depth shall be 25
           inches maximum. ADAAG 308.3 Side Reach. ADAAG 308.3.1 Unobstructed.
           Where a clear floor or ground space allows a parallel approach to an element and the
           side reach is unobstructed, the high side reach shall be 48 inches maximum and the
           low side reach shall be 15 inches minimum above the finish floor or ground. ADAAG
           308.3.2 Obstructed High Reach. Where a clear floor or ground space allows a
           parallel approach to an element and the high side reach is over an obstruction, the
           height of the obstruction shall be 34 inches maximum and the depth of the obstruction
           shall be 24 inches maximum. The high side reach shall be 48 inches maximum for a
           reach depth of 10 inches maximum. Where the reach depth exceeds 10 inches, the
           high side reach shall be 46 inches maximum for a reach depth of 24 inches maximum.
XII.    INACCESSIBLE PAPER TOWEL DISPENSER IN RESTROOM. NON COMPLIANT
        MOUNTED HEIGHT OF PAPER TOWEL DISPENSER IN RESTROOM EXCEEDS
        MAXIMUM HEIGHT ALLOWANCE.
        a. ADAAG Advisory 606.1 General. If soap and towel dispensers are provided, they
           must be located within the reach ranges specified in 308. ADAAG 308.2 Forward
           Reach. ADAAG 308.2.1 Unobstructed. Where a forward reach is unobstructed, the
           high forward reach shall be 48 inches maximum and the low forward reach shall be
           15 inches minimum above the finish floor or ground. ADAAG 308.2.2 Obstructed
           High Reach. Where a high forward reach is over an obstruction, the clear floor space
           shall extend beneath the element for a distance not less than the required reach depth
           over the obstruction. The high forward reach shall be 48 inches maximum where the
           reach depth is 20 inches maximum. Where the reach depth exceeds 20 inches, the
           high forward reach shall be 44 inches maximum and the reach depth shall be 25
           inches maximum. ADAAG 308.3 Side Reach. ADAAG 308.3.1 Unobstructed.
           Where a clear floor or ground space allows a parallel approach to an element and the
           side reach is unobstructed, the high side reach shall be 48 inches maximum and the
           low side reach shall be 15 inches minimum above the finish floor or ground. ADAAG
           308.3.2 Obstructed High Reach. Where a clear floor or ground space allows a
           parallel approach to an element and the high side reach is over an obstruction, the
           height of the obstruction shall be 34 inches maximum and the depth of the obstruction
           shall be 24 inches maximum. The high side reach shall be 48 inches maximum for a
           reach depth of 10 inches maximum. Where the reach depth exceeds 10 inches, the
           high side reach shall be 46 inches maximum for a reach depth of 24 inches maximum.
XIII.   INACCESSIBLE MIRROR IN RESTROOM. NON COMPLIANT MOUNTED
        HEIGHT OF MIRROR IN RESTROOM EXCEEDS MAXIMUM HEIGHT
        ALLOWANCE.
        a. ADAAG 603.3 Mirrors. Mirrors located above lavatories or countertops shall be
           installed with the bottom edge of the reflecting surface 40 inches (1015 mm)


                                                                                                7
            Case 1:19-cv-11360-KPF Document 1 Filed 12/12/19 Page 8 of 9




            maximum above the finish floor or ground. Mirrors not located above lavatories or
            countertops shall be installed with the bottom edge of the reflecting surface 35 inches
            (890 mm) maximum above the finish floor or ground.
XIV.     INACCESSIBLE COAT HOOK IN RESTROOM. NON-COMPLIANT HEIGHT OF
         COAT HOOK IN RESTROOM EXCEEDS MAXIMUM HEIGHT ALLOWANCE.
         a. ADAAG 604.8.3 Coat Hooks and Shelves. Coat hooks shall be located within one of
            the reach ranges specified in 308. ADAAG 308.2 Forward Reach. ADAAG 308.2.1
            Unobstructed. Where a forward reach is unobstructed, the high forward reach shall
            be 48 inches maximum and the low forward reach shall be 15 inches minimum above
            the finish floor or ground. ADAAG 308.2.2 Obstructed High Reach. Where a high
            forward reach is over an obstruction, the clear floor space shall extend beneath the
            element for a distance not less than the required reach depth over the obstruction.
            The high forward reach shall be 48 inches maximum where the reach depth is 20
            inches maximum. Where the reach depth exceeds 20 inches, the high forward reach
            shall be 44 inches maximum and the reach depth shall be 25 inches maximum.
            ADAAG 308.3 Side Reach. ADAAG 308.3.1 Unobstructed. Where a clear floor or
            ground space allows a parallel approach to an element and the side reach is
            unobstructed, the high side reach shall be 48 inches maximum and the low side reach
            shall be 15 inches minimum above the finish floor or ground. ADAAG 308.3.2
            Obstructed High Reach. Where a clear floor or ground space allows a parallel
            approach to an element and the high side reach is over an obstruction, the height of
            the obstruction shall be 34 inches maximum and the depth of the obstruction shall be
            24 inches maximum. The high side reach shall be 48 inches maximum for a reach
            depth of 10 inches maximum. Where the reach depth exceeds 10 inches, the high
            side reach shall be 46 inches maximum for a reach depth of 24 inches maximum.

         13.    The above listing is not to be considered all-inclusive of the barriers, which exist

 at the Facility. Plaintiff requires an inspection of the facility, in order to determine all of the

 ADA violations.

         14.   The removal of the physical barriers, dangerous conditions and ADA violations set

 forth herein is readily achievable and can be accomplished and carried out without much

 difficulty or expense. 42 U.S.C. § 12182(B)(2)(A)(iv); 42 U.S.C. § 12181(9); 28 C.F.R, §

 36.304.

         15.   Plaintiff is without adequate remedy at law and is suffering irreparable harm, and

 reasonably anticipates that he will continue to suffer irreparable harm unless and until

                                                                                                       8
           Case 1:19-cv-11360-KPF Document 1 Filed 12/12/19 Page 9 of 9




Defendants are required to remove the physical barriers, dangerous conditions and ADA

violations that exist at the facility, including those set forth herein.

        16.   The Plaintiff has been obligated to retain undersigned counsel for the filing and

prosecution of this action. The Plaintiff is entitled to have his reasonable attorney’s fees, costs

and expenses paid by the Defendants, pursuant to 42 U.S.C., §§ 12205 and 12217.

        17.   Pursuant to 42 U.S.C. §12188(a), this Court is provided with authority to grant

injunctive relief to Plaintiff, including an order to alter the subject facility to make it readily

accessible to and useable by individuals with disabilities to the extent required by the ADA, and

closing the subject facility until the requisite modifications are completed.

        WHEREFORE, Plaintiff respectfully requests that the Court issue a permanent

injunction enjoining Defendants from continuing is discriminatory practices, ordering

Defendants to remove the physical barriers to access and alter the subject facility to make it

readily accessible to and useable by individuals with disabilities to the extent required by the

ADA, closing the subject facility until the barriers are removed and requisite alterations are

completed, and awarding Plaintiff his reasonable attorney’s fees, expert fees, costs and litigation

expenses incurred in this action.


                                                        Respectfully submitted,
                                                        s/Maria Costanza Barducci
                                                        Maria Costanza Barducci, Esq.
                                                        BARDUCCI LAW FIRM
                                                        Attorneys for Plaintiff
                                                        5 West 19th Street, 10th Floor
                                                        New York, New York 10011
                                                        Bar No.: 5070487
                                                        Telephone: 212-433-2554
                                                        Email: mc@barduccilaw.com




                                                                                                      9
